Citation Nr: 1730691	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  09-24 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for bilateral heel spurs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1980 to August 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied an increased disability rating in excess of 10 percent for right and left calcaneus spurs.  A claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was received in January 2007.  This correspondence was also treated as an increased rating claim with respect to all service-connected disabilities, including the bilateral heel spurs currently on appeal.

In December 2012, the Board, in pertinent part, remanded the issue on appeal for additional development.  In July 2016, the Board denied increased disability ratings in excess of 10 percent for right lower extremity varicose veins, left lower extremity varicose veins, a left knee disability, and bilateral heel spurs, granted a 30 percent increased disability rating for pelvic adhesions with associated gastrointestinal disability, and denied a TDIU.  The Veteran appealed the July 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court partially vacated the Board's July 2016 decision pursuant to a Joint Motion for Partial Remand.  The Veteran explicitly abandoned the appeal with regard to the issues of a TDIU and increased disability ratings for right lower extremity varicose veins, left lower extremity varicose veins, a left knee disability, and pelvic adhesions with associated gastrointestinal disability.

With respect to an increased disability rating for bilateral heel spurs, the parties requested that the Court vacate the Board's decision on the basis of agreement that the Board failed to adequately determine whether the Veteran would receive a greater benefit if the heel spurs (currently rated by analogy to metatarsalgia, anterior (Morton's disease), unilateral, or bilateral under 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2016)) were rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (foot injuries, other).  In the July 2016 Board decision, the Board found that the heel spurs did not more nearly approximate a moderately severe or severe foot disability.  The parties agreed that the Board erred when it failed to consider whether the each heel spur disability (right and left) more nearly approximated a moderate foot injury, which would warrant 10 percent disability ratings pursuant to the rating criteria under Diagnostic Code 5284.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Ratings for Bilateral Heel Spurs 

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Court further held that the criteria of 38 C.F.R. § 4.59 applies in foot disabilities involving painful motion.  The Court's holdings in Correia and Southall-Norman stand for the proposition that 38 C.F.R. § 4.59 can serve as the basis for assigning a compensable disability rating for musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  As such, it is applicable to rating of the bilateral heel spurs under Diagnostic Code 5284.  

It is not clear whether joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, was conducted at any of the VA examinations during the appeal period.  See May 2007, December 2009, and February 2013 VA examination reports.  Additionally, the most recent VA examination to assess the severity of the bilateral heel spurs was conducted in February 2013 and VA treatment records dated through January 2013 have been associated with the claims file.  Due to lack of contemporaneous evidence since February 2013 with respect to the nature and severity of the bilateral heel spurs, the Board finds that further examination is required so that the decision is based on a record that contains a current examination.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Further upon remand, any VA treatment records relating to treatment for bilateral heel spurs that have not yet been obtained should be associated with the claims file, particularly those dated after January 2013.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the service-connected bilateral heel spurs.

2.  Then, schedule a VA examination(s) to assist in determining the current severity of the service-connected bilateral heel spurs.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

The VA examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for each joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Is there any additional functional loss attributable to pain, weakness, fatigue, or incoordination associated with the bilateral heel spurs, to include any loss of range of motion due to pain or during flare-ups?  The examiner should express the additional functional limitation in terms of the degree of additional limitation of motion due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

If any of the opinions requested above cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.  

3.  Then, readjudicate the issue of an increased disability rating for bilateral heel spurs.  If any aspect of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

